Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 7/7/2022. Claims 1-20 have been examined in this application. 
Response to Amendments 
2.	Applicant’s amendments to claims 1, 11-12, and 20 are acknowledged. 
Response to Arguments
 3.	Applicant’s request into the DSMER pilot program is acknowledged.  No response to arguments accordingly has been received with respect to the 101 rejection.  However, the Examiner withdraws the 101 rejection in view of Applicant’s amendments.  In particular the Examiner still finds the claims recite one of the abstract ideas enumerated groupings of the 2019 Revised Patent Subject Matter Eligibility Guidance “2019 PEG”, and generally merely recites limitations that have previously been considered not to be enough to be a practical application.  However, upon further review of the data gathering under the significantly more step, the Examiner finds while integration of white label APIs in computer programming are known as shown in the newly cited prior art below.  There is not sufficient evidence of record to fully comply with this being “simply appending well-understood, routine, conventional activities previously known to the industry specified at a high level of generality, to the judicial exception” in accordance with MPEP 2106.05(d) and Berkheimer Memo.  Therefore the Examiner has in view of the updated search for evidence with respect to the Berkheimer Memo withdrawn the rejection. 
4.	Applicant’s arguments with respect to the prior art are acknowledged however are moot in view of the new grounds of rejection in view of Applicant’s amendments found in the Office Action below. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, Applicant recites creating a third proposal based on the real-time digital inventor via a third-party application. This appears to be a typo.  For the purposes of this examination, the Examiner will interpret the claims as follows: creating a third proposal based on the real-time digital inventory via a third-party application.
	Claims 2-10 that depend off of claim 1 are rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further claims 11 and 20 recite substantially the same subject matter as discussed above and are accordingly rejected along with dependent claims 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, Applicant recites a white-label API customized for the respective integrated party system. There is insufficient antecedent basis for the limitation, the respective integrated party system, in the claim (e.g. the limitation is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: a white-label API customized for a respective integrated party system.
	Further claims 11 and 20 recite substantially the same subject matter as discussed above and are accordingly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, Applicant recites automating approval of the first proposal, second proposal, and the third proposal based on approved workflows, wherein the respective digital inventory associated with each proposal is published to the corresponding web page using the URL link.  There is insufficient antecedent basis for the limitation, the respective digital inventory and the corresponding webpage and the URL, in the claim(e.g. the limitation is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: automating approval of the first proposal, second proposal, and the third proposal based on approved workflows, wherein a corresponding web page using a corresponding URL link.  
	Further claims 11 and 20 recite substantially the same subject matter as discussed above and are accordingly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 2, Applicant recites via the API however, Applicant previously recites in claim 1 an API in the first and third receiving steps, therefore it is unclear as to which API the one in claim 2 refers to (references). 
	Further claim 12 recites substantially the same subject matter as discussed above and are accordingly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (United States Patent Application Publication Number: US 2008/0195475) further in view of Masters (United States Patent Application Publication Number: US 2019/0012663) further in view of Ogawa (United States Patent Application Publication Number: US 2012/0158485) further in view of Klockner (United States Patent Application Publication Number: US 2020/0202392).

	As per claim 1, Lambert et al. teaches  A method for integrated management of online advertising campaigns, the method comprising: (see title, abstract, and paragraph 0013, Examiner’s note: method for an advertiser portal interface where the user like an advertiser can use the interface to purchase and or bid for advertisement placements).
	providing a plurality of user each associated with a buyer or seller with access to a centralized transaction platform server (see paragraphs 0052,0050, and 0013
Examiner's note: software running on a server that performs the functions of the system
(see paragraph 0050), that connects buyers and sellers (see paragraph 0052) of ads
(see paragraph 0013)).
	based on authentication information provided by the buyer or the seller, wherein the authentication information is verified by one or more integrated third party systems accessible by the buyer or the seller; (see paragraphs 0063, 0095, and 0053, Examiner's note: teaches initial or return login procedures, as well as restricting or providing varying levels of access to different users).
	receiving data regarding inventory of a plurality of sellers from the one or more integrated third party systems, wherein the data is received via an application programming interface (API); (see paragraphs 0056-0057, 0064, and 0052, Examiner's
note: receiving ad inventory from suppliers through a network via code, where suppliers,
users (advertisers) are connected through a network with an advertising system (see
paragraph 0052)).
	aggregating a collection of available inventory of the sellers based on the data regarding the inventory of the sellers from the one or more integrated third party system; (see paragraphs 0044-0047 and 0084, Examiner's note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	providing a graphic user interface that presents a list of available digital campaign inventory and an available server where respective campaigns are allocated to a first user of the plurality of user via a self-service portal of the centralized transaction platform, wherein the list is sourced from a plurality of digital inventory servers, and wherein the self-service portal includes one or more filters selectable for filtering the aggregated collection of available inventory of the sellers based on one or more categories of the inventory specific to the buyer associated with the first user; (see paragraphs 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface). 
	 modifying the graphical user interface for the first user of the buyer, to present a custom display of the filtered list of inventory based on the one or more selected filters; 
receiving a first proposal of a selection from the filtered list of inventory from the first user via the self-service portal, (see paragraphs 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface).
	receiving a second proposal of a selected digital inventory from the one or more integrated third party systems via the list based on inputs from a second user, and received via an application programming interface (API); ( see paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface. Paragraph 0052 teaches that there are multiple users in the system of Lambert )2
	creating a third proposal based on the list of digital inventor via a third-party application programming interface (API) customized for the respective integrated third party system associated with the third-party API, ( see paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: teaches multiple different ways a user can purchase ads through for example different software functions like providing customized default settings for each user (See paragraph 0063 ). Alternatively automatically fulfilling a purchase after a user communicates an instruction through an interface module based on stored data (see paragraph 0065).  Or alternatively allowing a user to select filters (see paragraphs 0074-0075).  Or alternatively allowing a user to switch between accounts without additional authentication (see paragraph 0063). Paragraph 0052 teaches that there can be multiple users in the system). 
	providing the first proposal, second proposal, and the third proposal, via the centralized transaction platform to respective ad server operators without accessing respective ad servers;  and automating approval of the first proposal, second proposal, and the third proposal based on approved workflows,(see paragraphs 0065, 0106, 0114, 0025, Examiner’s note: teaches immediately purchasing or bidding on advertising based on a user selecting a button for example an interface.  Paragraph 0114 teaches alternatively that it “may” require confirmation from an ad  supplier but does not require such action, therefore the process could be performed of completing the sale without waiting for the ad servers, therefore reading on the negative amended limitation in the claim.  The Examiner interprets automatically purchasing or bidding to recite approved workflows under broadest reasonable interpretation of claim 1). 
	 wherein the respective digital inventory associated with each proposal is published to the internet (see paragraphs 0046, 0083, 0114, Figure 6, Examiner’s note: providing an interface that shows the impression the user has secured). 
	Lambert does not expressly teach (1) a user is connected to the system by user device or since there are multiple users in the system user devices , (2) providing information in real time, (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link, and  (4) using white label API to perform communications or more specifically as recited in the claims an API integrated to a white-label API customized for the respective integrated third party system
	However, Masters which is in the art of an internet based marketplace (see paragraph 0001) teaches (1) a user is connected to the system by user device or since there are multiple users in the system user devices  (see paragraphs 0018-0019, Examiner’s note: devices to facilitate communication with the server).
	and (4) using white label API to perform communications or more specifically as recited in the claims an API integrated to a white-label API customized for the respective integrated third party system (see paragraph 0069, Examiner’s note: “providing the white label solution may include creating an Internet-based market platform that has been customized to the specifications of an asset provider, such as to include branding elements (e.g., trademarks, logos, etc.) associated with the asset provider in the various GUIs of the Internet-based market platform.” “This allows the asset provider to maintain control over all aspects of the offerings and Internet-based market platform. In some aspects, asset providers utilizing standalone white label systems configured according to aspects of the present disclosure may operate under a license from the operator of the server 110.” “In aspects, in addition to providing the white label solution in a standalone manner, the white label solution may also be provided as a service by the operator of the server 110.  In aspects, in addition to providing white label solutions to asset providers, the white label solution may be provided (either as a standalone solution or service) to other third party entities desiring to provide an Internet-based market place system. Persons of ordinary skill in the art would recognize that other benefits and advantages may be realized by an asset provider that implements a white label solution in accordance with aspects of the present disclosure).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert with the
aforementioned teachings from Masters with the motivation of providing a
common way for an entity to communicate over a network with a server or computer
system to send and receive data (see Masters paragraphs 0018-0019) as well as providing a way to provide GUIs specific to the asset provider (see Masters paragraph 0069) , when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052~0053, 0056 and Figure 1) and providing personalized GUIs to users of the system (see Lambert paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4) is known. 
	Lambert in view of Masters does not expressly teach (2) providing information in real time and (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link.
	However, Ogawa which is in the art of managing advertising campaigns (see
abstract) teaches (2) providing information in real-time (see paragraph 0056, Examiner's
note: the advertiser may review real time advertising inventory cost and availability).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters with the aforementioned teachings from Ogawa with the motivation of providing a
way to provide information in real time when an advertiser needs it (see Ogawa
paragraph 0056), when Lambert practically suggests as much by teaching providing
past, present, and future advertising information (see Lambert paragraph 0045) and that
the system can perform functions like purchasing selected displayed data by the system
immediately (see Lambert paragraph 0065) are both known.
	Lambert in view of Masters. in view of Ogawa  does not expressly teach (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link.
	However, Klockner which is in the art of contract negotiations for advertising (see abstract and title) teaches providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link (see paragraphs 0058-0060, Examiner’s note: providing a unique URL link for an advertising contract to view information). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters in view of Ogawa with the aforementioned teachings from Klockner with the motivation of providing a known way of providing ad information to another entity or party through the use of URLs (see Klockner paragraphs 0058-0060), when providing contract information over the internet is known (see Lambert paragraphs 0046, 0083, 0114, Figure 6)

	As per claim 2, Lambert teaches
	further comprising transmitting the collection of available inventory of the sellers to a second integrated third party, wherein the collection of available inventory of the sellers is transmitted via the API (see paragraphs 0044-0047, 0054, and 0084, Examiner's note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	As per claim 3, Lambert teaches
	wherein the second integrated third party is a different integrated third party than the integrated third party systems from which the data regarding inventory of the sellers was received (see paragraphs 0044-0047, 0054, and 0084, Examiner's note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age). Examiner notes this is a different third party since at !east ad information is sent to the advertiser (or user as labeled in Lambert) not the seller that provided the inventory)).
	As per claim 4, Lambert teaches
	wherein the collection of available inventory of the sellers is transmitted to a different user than the user from which the data regarding inventory was received (see
paragraphs 0044-0047, 0054, and 0084, Examiner's note: teaches displaying projected
advertising impression information on a display (see paragraph 0084 and 0044-0046)
through code (see paragraphs 0084 and 0054) based on the various constraints of the
advertiser (see paragraph 0047, like location or target age). Examiner notes this is a different third party since at least ad information is sent to the advertiser (or user as
labeled in Lambert) not the seller that provided the inventory).
	While Lambert is in the art of a portal that connects buyers and sellers of ad
inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn't
expressly teach a user is connected to the system by user device or more specifically
as recited in the claims a different user device than a user device
	However, Masters which is in the art of an internet based marketplace (see paragraph 0001) teaches (1) teach a user is connected to the system by user device or more specifically as recited in the claims a different user device than a user device   (see paragraphs 0018-0019, Examiner’s note: devices to facilitate communication with the server).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters in view of Ogawa in view of Klockner with the aforementioned teachings from Masters with the motivation of providing a common way for an entity to communicate over a network with a server or computer system to send and receive data (see Masters paragraphs 0018-0019), when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052-0053, 0056 and Figure 1) is known. 

	As per claim 5, Lambert teaches
	wherein the collection of available inventory of the sellers is transmitted to the second integrated third party (see paragraphs 0044-0047, 0054, and 0084, Examiner's
note: teaches displaying projected advertising impression information on a display (see
paragraphs 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based
on the various constraints of the advertiser (see paragraph 0047, like location or target
age)).
	While Lambert is in the art of a portal that connects buyers and sellers of ad
inventory over a network (see title, and paragraphs 0013, and 0052), Lambert in view of Masters doesn't expressly teach providing information in real-time.
	However, Ogawa which is in the art of managing advertising campaigns (see
abstract) teaches providing information in real-time (see paragraph 0056, Examiner's
note: the advertiser may review real-time advertising inventory cost and availability). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters
et al. in view of Ogawa in view of Klockner with the aforementioned teachings from Ogawa with the motivation of providing a way to provide information in real time when an advertiser needs it (see Ogawa paragraph 0056), when Lambert practically suggests as much by teaching providing past, present, and future advertising information (see Lambert paragraph 0045) and that the system can perform functions like purchasing selected displayed data by the system
immediately (see Lambert paragraph 0065) are both known.
	As per claim 6, Lambert teaches
	wherein filtering the aggregated collection of available inventory of the sellers based on an attribute inherent to an inventory (see paragraphs 0046-0047, Examiner's
note: total number of impressions or available impressions tor target audiences where
the target audience may include things like location or target ad, these are displayed on
interface).
	As per claim 7, Lambert teaches
	wherein the attribute inherent to the inventory includes first-party targeting information associated with the inventory (see paragraphs 0046-0047, Examiner's note:
total number of impressions or available impressions tor target audiences where the
target audience is the advertiser's target audience and may include things like location
or target ad, these are displayed on interface)
	As per claim 8, Lambert teaches
	further comprising packaging different portions of the aggregated collection of available inventory of the sellers into a package, wherein the data regarding inventory of the sellers in the package includes data from different integrated third party systems ( see paragraphs 0046-0048 and Figure 6, Examiner's note: total number of impressions or available impressions for target audiences where the target audience is the advertiser's target audience and may include things like location or target ad, these are displayed on interface (see paragraphs 0046-0047). Further Figure 6 shows receive a target audience from an advertiser (reference character 600) and project the number of impressions available from all suppliers (see reference characters 630), where suppliers can be across all different mediums (see paragraph 0048)).
	As per claim 9, Lambert teaches
	further comprising storing the data regarding inventory of the sellers from the one or more integrated third party systems in a central storage  (see paragraph 0056 and
Figure 1, Examiner's note: collecting information about inventory from suppliers and
storing it in storage 170. See Figure 1 where storage 170 is shown as storage or the
central (to the users and suppliers) system).
	While Lambert clearly teaches collecting information and storing it centrally
Lambert just doesn't expressly teach that the storage is a database
	However, Masters which is in the art of a management system that
brokers ad inventory between sellers and buyers (see abstract) teaches collecting
information and storing it in a database (see paragraphs 0022, 0038-0039, 0043
Examiner's note: storing information in a database).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters
et al. in view Ogawa in view of Klockner with the aforementioned teachings from Masters with the motivation of storing information in a known type of computer storage (see Masters paragraphs 0022, 0038-0039, and 0043), when Lambert practically suggests as much by teaching storing the information in a computer storage (see Lambert paragraph 0056 and Figure 1) and database calls (see Lambert paragraph 0067) are known.
	As per claim 10, Lambert teaches
	wherein the data regarding inventory of the sellers includes an expected number of digital views (see paragraphs 0046-0047, 0056 and 0064, Examiner's note: receives
future impression inventory from suppliers (see paragraphs 0056 and 0064) to project future inventory available based on advertiser constraints (see paragraphs 0046-0047)).
	As per claim 11, Lambert teaches A system for integrated management of advertising campaigns, the system comprising: (see abstract and title, 
Examiner's note: system for an advertiser portal interface where the user like an
advertiser can use the interface to purchase and or bid for advertisement
placements).
	 a memory that stores instructions;  a processor coupled to the memory, wherein execution of the stored instructions by the processor causes the processor to: (see abstract and title,  Examiner's note: system for an advertiser portal interface where the user like an advertiser can use the interface to purchase and or bid for advertisement placements).
	 provide a plurality of user  each associated with a buyer or seller with access to a centralized transaction platform server ( see paragraphs 0052, 0050, and 0013 Examiner's note: software running on a server that performs the functions of the system (see paragraph 0050), that connects buyers and sellers (see paragraph 0052) of ads (see paragraph 0013)).
	based on authentication information provided by the buyer or the seller, wherein the authentication information is verified by one or more integrated third party systems accessible by the buyer or the seller; (see paragraphs 0063, 0095, and 0053, Examiner's
note: teaches initial or return login procedures, as well as restricting or providing varying
levels of access to different users),
	receive data regarding inventory of a plurality of sellers from the one or more integrated third party systems, wherein the data is received via an application programming interface (API); (see paragraphs 0056-0057, 0064, and 0052,
Examiner's note: receiving ad inventory from suppliers through a network via code,
where suppliers, users (advertisers) are connected through a network with an
advertising system (see paragraph 0052)).
	aggregate a collection of available inventory of the sellers based on the data regarding the inventory of the sellers from the one or more integrated third party system; (see paragraphs 0044-0047 and 0084, Examiner's note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)).
	provide a graphic user interface that presents a list of available digital campaign inventory and an available server where respective campaigns are allocated to a first user of the plurality of user via a self-service portal of the centralized transaction platform, wherein the list is sourced from a plurality of digital inventory servers, and wherein the self-service portal includes one or more filters selectable for filtering the aggregated collection of available inventory of the sellers based on one or more categories of the inventory specific to the buyer associated with the first user; (see paragraphs 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface).
	modify the graphical user interface for the first user of the buyer, to present a custom display of the filtered list of inventory based on the one or more selected filters; 5receive a first proposal of a selection from the filtered list of inventory from the first user via the self-service portal, (see paragraphs 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface).
	receive a second proposal of a selected digital inventory from the one or more integrated third party systems via the list based on inputs from a second user, and received via an application programming interface (API)( see paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface. Paragraph 0052 teaches that there are multiple users in the system of Lambert )

	create a third proposal based on the list of digital inventor via a third-party application programming interface (API) customized for the respective integrated third party system associated with the third- party API, ( see paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: teaches multiple different ways a user can purchase ads through for example different software functions like providing customized default settings for each user (See paragraph 0063 ). Alternatively automatically fulfilling a purchase after a user communicates an instruction through an interface module based on store data (see paragraph 0065).  Or alternatively allowing a user to select filters (see paragraphs 0074-0075).  Or alternatively allowing a user to switch between accounts without additional authentication (see paragraph 0063). Paragraph 0052 teaches that there can be multiple users in the system).
	provide the first proposal, second proposal, and the third proposal, via the centralized transaction platform to respective ad server operators without accessing respective ad servers; and automate approval of the first proposal, second proposal, and the third proposal based on approved workflows, ,(see paragraphs 0065, 0106, 0114, 0025, Examiner’s note: teaches immediately purchasing or bidding on advertising based on a user selecting a button for example an interface.  Paragraph 0114 teaches alternatively that it “may” require confirmation from an ad  supplier but does not require such action, therefore the process could be performed of completing the sale without waiting for the ad servers, therefore reading on the negative amended limitation in the claim.  The Examiner interprets purchasing or bidding to recite approved workflows under broadest reasonable interpretation of claim 1).
	wherein the respective digital inventory associated with each proposal is published to the internet (see paragraphs 0046, 0083, 0114, Figure 6, Examiner’s note: providing an interface that shows the impression the user has secured). 
	Lambert does not expressly teach (1) user is connected to the system by user device or since there are multiple users in the system user devices , (2) providing information in real time, (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link, and   (4) using white label API to perform communications or more specifically as recited in the claims an API integrated to a white-label API customized for the respective integrated third party system
	However, Masters which is in the art of an internet based marketplace (see paragraph 0001) teaches (1) a user is connected to the system by user device or since there are multiple users in the system user devices  (see paragraphs 0018-0019, Examiner’s note: devices to facilitate communication with the server).
	and (4) using white label API to perform communications or more specifically as recited in the claims an API integrated to a white-label API customized for the respective integrated third party system (see paragraph 0069, Examiner’s note: “providing the white label solution may include creating an Internet-based market platform that has been customized to the specifications of an asset provider, such as to include branding elements (e.g., trademarks, logos, etc.) associated with the asset provider in the various GUIs of the Internet-based market platform.” “This allows the asset provider to maintain control over all aspects of the offerings and Internet-based market platform. In some aspects, asset providers utilizing standalone white label systems configured according to aspects of the present disclosure may operate under a license from the operator of the server 110.” “In aspects, in addition to providing the white label solution in a standalone manner, the white label solution may also be provided as a service by the operator of the server 110.  In aspects, in addition to providing white label solutions to asset providers, the white label solution may be provided (either as a standalone solution or service) to other third party entities desiring to provide an Internet-based market place system. Persons of ordinary skill in the art would recognize that other benefits and advantages may be realized by an asset provider that implements a white label solution in accordance with aspects of the present disclosure.
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert with the
aforementioned teachings from Masters with the motivation of providing a
common way for an entity to communicate over a network with a server or computer
system to send and receive data (see Masters paragraphs 0018-0019) as well as providing a way to provide GUIs specific to the asset provider (see Masters paragraph 0069) , when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052~0053, 0056 and Figure 1) and providing personalized GUIs to users of the system (see Lambert paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4) is known. 
	Lambert in view of Masters does not expressly teach (2) providing information in real time and (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link.
	However, Ogawa which is in the art of managing advertising campaigns (see
abstract) teaches (2) providing information in real-time (see paragraph 0056, Examiner's
note: the advertiser may review real time advertising inventory cost and availability).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters
et al. with the aforementioned teachings from Ogawa with the motivation of providing a
way to provide information in real time when an advertiser needs it (see Ogawa
paragraph 0056), when Lambert practically suggests as much by teaching providing
past, present, and future advertising information (see Lambert paragraph 0045) and that
the system can perform functions like purchasing selected displayed data by the system
immediately (see Lambert paragraph 0065) are both known.
	Lambert in view of Masters in view of Ogawa  does not expressly teach (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link.
	However, Klockner which is in the art of contract negotiations for advertising (see abstract and title) teaches providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link (see paragraphs 0058-0060, Examiner’s note: providing a unique URL link for an advertising contract to view information). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters in view of Ogawa with the aforementioned teachings from Klockner with the motivation of providing a known way of providing ad information to another entity or party through the use of URLs (see Klockner paragraphs 0058-0060), when providing contract information over the internet is known (see Lambert paragraphs 0046, 0083, 0114, Figure 6)

	As per claim 12, Lambert  teaches
	wherein the processor executes further instructions to transmit the collection of available inventory of the sellers to a second integrated third party, wherein the collection of available inventory of the sellers is transmitted via the API (see paragrap!1s
0044-0047, 0054, and 0084, Examiner's note: teaches displaying projected advertising
impression information on a display (see paragraph 0084 and 0044-0046) through code
(see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see
paragraph 0047 like location or target age)).
	As per claim 13, Lambert teaches
	wherein the second integrated third party is a different integrated third party than the integrated third party systems from which the data regarding inventory of the sellers was received (see paragraphs 0044-0047, 0054, and 0084, Examiner's note: teaches displaying projected advertising impression information on a display (see paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on the various constraints of the advertiser (see paragraph 0047, like location or target age). Examiner notes this is a different third party since at least ad information is sent to the advertiser (or user as labeled in Lambert) not the seller that provided the inventory).
	As per claim 14, Lambert teaches
	wherein the collection of available inventory of the sellers is transmitted to a different user than the user from which data regarding inventory of the sellers was received (see paragraphs 0044-0047, 0054, and 0084, Examiner's note: teaches
displaying projected advertising impression information on a display (see paragraph
0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based on tile
various constraints of the advertiser (see paragraph 0047, like location or target age).
Examiner notes this is a different third party since at least ad information is sent to the
advertiser (or user as labeled in Lambert) not the seller that provided tile inventory).
	While Lambert is in the art of a portal that connects buyers and sellers of ad
inventory over a network (see title, and paragraphs 0013, and 0052), Lambert doesn't expressly teach a user is connected to the system by user device or more specifically
as recited in the claims a different user device than a user device.
	However, Masters which is in the art of an internet based marketplace (see paragraph 0001) teaches (1) a user is connected to the system by user device or more specifically as recited in the claims a different user device than a user device (see paragraphs 0018-0019, Examiner’s note: devices to facilitate communication with the server).
	
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters in view of Ogawa in view of Klockner with the aforementioned teachings from Masters with the motivation of providing a common way for an entity to communicate over a network with a server or computer system to send and receive data (see Masters paragraphs 0018-0019) , when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052-0053, 0056 and Figure 1) is known. 

	As per claim 15, Lambert teaches
	wherein the collection of available inventor of the sellers is transmitted to the second integrated third party (see paragraphs 0044-0047, 0054, and 0084, Examiner's
note: teaches displaying projected advertising impression information on a display (see
paragraph 0084 and 0044-0046) through code (see paragraphs 0084 and 0054) based
on the various constraints of the advertiser (see paragraph 0047, like location or target
age)).
	While Lambert is in the art of a portal that connects buyers and sellers of ad
inventory over a network (see title, and paragraphs 0013, and 0052), Lambert in view of Masters doesn't expressly teach providing information in real-time.
	However, Ogawa which is in the art of managing advertising campaigns (see
abstract) teaches providing information in real-time (see paragraph 0056, Examiner's
note: the advertiser may review real-time advertising inventory cost and availability). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters
et al. in view of Ogawa in view of Klockner with the aforementioned teachings from Ogawa with the motivation of providing a way to provide information in real time when an advertiser needs it (see Ogawa paragraph 0056), when Lambert practically suggests as much by teaching providing past, present, and future advertising information (see Lambert paragraph 0045) and that the system can perform functions like purchasing selected displayed data by the system
immediately (see Lambert paragraph 0065) are both known.

	As per claim 16, Lambert teaches
	wherein filtering the aggregated collection of available inventory of the sellers includes filtering based on attribute inherent to an inventory (see paragraphs 0046-0047, Examiner's note: total number of impressions or available impressions for target audiences where the target audience may include things like location or target ad, these are displayed on
interface).
	As per claim 17, Lambert teaches  
	wherein the attribute inherent to the inventory includes first-party targeting information associated with the inventory (see paragraphs 0046-0047, Examiner's note:
total number of impressions or available impressions for target audiences where the
target audience is the advertiser's target audience and may include things like location
or target ad, these are displayed on interface).
	As per claim 18, Lambert teaches
	further comprising packaging different portions of the aggregated collection of available inventory of the sellers into a package, wherein the data regarding inventory of the sellers in the package includes data from different integrated third party systems (see paragraphs 0046-0048 and Figure 6, Examiner's note: total number of impressions or available impressions for target audiences where the target audience is the advertiser's target audience and may include things like location or target ad, these are displayed on interface (see paragraphs 0046-0047). Further Figure 6 shows receive a target audience from an advertiser (reference character 600) and project the number of impressions available from all suppliers (see reference characters 630), where suppliers can be across all different mediums (see paragraph 0048)).
	As per claim 19, Lambert teaches
	further comprising storing the data regarding inventory of the sellers from the one or more integrated third party systems in a central storage (see paragraph 0056 and
Figure 1, Examiner's note: collecting information about inventory from suppliers and
storing it in storage 170. See Figure 1 where storage 170 is shown as storage or the
central (to the users and suppliers) system).
	While Lambert clearly teaches collecting information and storing it centrally
Lambert just doesn't expressly teach that the storage is a database.
	However, Masters which is in the art of a management system that
brokers ad inventory between sellers and buyers (see abstract) teaches collecting
information and storing it in a database (see paragraphs 0022, 0038-0039, 0043
Examiner's note: storing information in a database).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters
et al. in view Ogawa in view of Klockner with the aforementioned teachings from Masters with the motivation or storing information in a known type of computer storage (see Masters paragraphs 0022, 0038-0039, and 0043), when Lambert practically suggests as much by teaching storing the information in a computer storage (see Lambert paragraph 0056 and Figure 1) and database calls (see Lambert paragraph 0067) are known.
	
	As per claim 20 Lambert teaches A non-transitory computer readable storage medium having embodied thereon a program, wherein the program is executable by a processor to perform a method for integrated management of advertising campaigns, the method comprising: (see abstract and paragraphs
0049-0050,  Examiner's note: software running on a computer to perform
functions, where the functions as discussed in the abstract are a user can use the advertiser portal Interface to bid for or purchase advertisement placements).
	providing a plurality of user each associated with a buyer or seller with access to a centralized transaction platform server (see paragraphs 0052,0050, and 0013
Examiner's note: software running on a server that performs the functions of the system
(see paragraph 0050), that connects buyers and sellers (see paragraph 0052) of ads
(see paragraph 0013)).
	 based on authentication information provided by the buyer or the seller, wherein the authentication information is verified by one or more integrated third party systems accessible by the buyer or the seller; (see paragraphs 0063, 0095, and 0053, Examiner's
note: teaches initial or return login procedures, as well as restricting or providing varying
levels of access to different users),
	receiving data regarding inventory of a plurality of sellers from the one or more integrated third party systems, wherein the data is received via an application programming interface (API); (see paragraphs 0056-0057, 0064, and 0052, Examiner's
note: receiving ad inventory from suppliers through a network via code, where suppliers,
users (advertisers) are connected through a network with an advertising system (see
paragraph 0052)).
	 aggregating a collection of available inventory of the sellers based on the data regarding the inventory of the sellers from the one or more integrated third party system; (see paragraphs 0044-0047 and 0084, Examiner's note: teaches displaying projected advertising impression information on a display (see paragraphs 0084 and 0044-0046) based on the various constraints of the advertiser (see paragraph 0047, like location or target age)),
	providing a graphic user interface that presents a list of available digital campaign inventory and an available server where respective campaigns are allocated to a first user of the plurality of user via a self-service portal of the centralized transaction platform, wherein the list is sourced from a plurality of digital inventory servers, and wherein the self-service portal includes one or more filters selectable for filtering the aggregated collection of available inventory of the sellers based on one or more categories of the inventory specific to the buyer associated with the first user; (see paragraphs 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface).
	modifying the graphical user interface for the first user of the buyer, to present a custom display of the filtered list of inventory based on the one or more selected filters; receiving a first proposal of a selection from the filtered list of inventory from the first user via the self-service portal, (see paragraphs 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface).
	receiving a second proposal of a selected digital inventory from the one or more integrated third party systems via the list based on inputs from a second user, and received via an application programming interface (API)( see paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: paragraphs 0074-0075 discuss filtering information as shown in Figure 4, and paragraphs 0063-0065 and 0054 teach this is self-service as the user can buy based on the modifications or changes made in this interface. Paragraph 0052 teaches that there are multiple users in the system of Lambert )
	8creating a third proposal based on the list of digital inventor via a third-party application programming interface (API) customized for the respective integrated third party system associated with the third-party API, ( see paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4, Examiner’s note: teaches multiple different ways a user can purchase ads through for example different software functions like providing customized default settings for each user (See paragraph 0063 ). Alternatively automatically fulfilling a purchase after a user communicates an instruction through an interface module based on store data (see paragraph 0065).  Or alternatively allowing a user to select filters (see paragraphs 0074-0075).  Or alternatively allowing a user to switch between accounts without additional authentication (see paragraph 0063). Paragraph 0052 teaches that there can be multiple users in the system).
	providing the first proposal, second proposal, and the third proposal, via the centralized transaction platform to respective ad server operators without accessing respective ad servers;  and automating approval of the first proposal, second proposal, and the third proposal based on approved workflows, ,(see paragraphs 0065, 0106, 0114, 0025, Examiner’s note: teaches immediately purchasing or bidding on advertising based on a user selecting a button for example an interface.  Paragraph 0114 teaches alternatively that it “may” require confirmation from an ad  supplier but does not require such action, therefore the process could be performed of completing the sale without waiting for the ad servers, therefore reading on the negative amended limitation in the claim.  The Examiner interprets purchasing or bidding to recite approved workflows under broadest reasonable interpretation of claim 1).
	wherein the respective digital inventory associated with each proposal is published to the internet (see paragraphs 0046, 0083, 0114, Figure 6, Examiner’s note: providing an interface that shows the impression the user has secured). 
	Lambert does not expressly teach (1) user is connected to the system by user device or since there are multiple users in the system user devices , (2) providing information in real time, (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link, (4) using white label API to perform communications or more specifically as recited in the claims an API integrated to a white-label API customized for the respective integrated third party system
	However, Masters which is in the art of an internet based marketplace (see paragraph 0001) teaches (1) a user is connected to the system by user device or since there are multiple users in the system user devices  (see paragraphs 0018-0019, Examiner’s note: devices to facilitate communication with the server).
	and (4) using white label API to perform communications or more specifically as recited in the claims an API integrated to a white-label API customized for the respective integrated third party system (see paragraph 0069, Examiner’s note: “providing the white label solution may include creating an Internet-based market platform that has been customized to the specifications of an asset provider, such as to include branding elements (e.g., trademarks, logos, etc.) associated with the asset provider in the various GUIs of the Internet-based market platform.” “This allows the asset provider to maintain control over all aspects of the offerings and Internet-based market platform. In some aspects, asset providers utilizing standalone white label systems configured according to aspects of the present disclosure may operate under a license from the operator of the server 110.” “In aspects, in addition to providing the white label solution in a standalone manner, the white label solution may also be provided as a service by the operator of the server 110.  In aspects, in addition to providing white label solutions to asset providers, the white label solution may be provided (either as a standalone solution or service) to other third party entities desiring to provide an Internet-based market place system. Persons of ordinary skill in the art would recognize that other benefits and advantages may be realized by an asset provider that implements a white label solution in accordance with aspects of the present disclosure.
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert with the
aforementioned teachings from Masters with the motivation of providing a
common way for an entity to communicate over a network with a server or computer
system to send and receive data (see Masters paragraphs 0018-0019) as well as providing a way to provide GUIs specific to the asset provider (see Masters paragraph 0069) , when Lambert practically suggests as much by teaching entities communicate over the internet to send and receive information from a computer (see Lambert paragraphs 0052~0053, 0056 and Figure 1) and providing personalized GUIs to users of the system (see Lambert paragraphs 0052, 0074-0075, 0063- 0065, 0054, and Figure 4) is known. 
	Lambert in view of Masters does not expressly teach (2) providing information in real time and (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link.
	However, Ogawa which is in the art of managing advertising campaigns (see
abstract) teaches (2) providing information in real-time (see paragraph 0056, Examiner's
note: the advertiser may review real time advertising inventory cost and availability).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters
et al. with the aforementioned teachings from Ogawa with the motivation of providing a
way to provide information in real time when an advertiser needs it (see Ogawa
paragraph 0056), when Lambert practically suggests as much by teaching providing
past, present, and future advertising information (see Lambert paragraph 0045) and that
the system can perform functions like purchasing selected displayed data by the system
immediately (see Lambert paragraph 0065) are both known.
	Lambert in view of Masters in view of Ogawa  does not expressly teach (3) providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link, 
	However, Klockner which is in the art of contract negotiations for advertising (see abstract and title) teaches providing information or documents via URL links or more specifically as recited in the claims (a) the first proposal associated with a first uniform resource locator (URL) link to a first proposal web page; (b) wherein the second proposal is associated with a second URL link to a second proposal web page, (c) wherein the third proposal is associated with a third URL link to a third proposal web page;, and (d) each proposal is published to the corresponding web page using the URL link (see paragraphs 0058-0060, Examiner’s note: providing a unique URL link for an advertising contract to view information). 
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Lambert in view of Masters in view of Ogawa with the aforementioned teachings from Klockner with the motivation of providing a known way of providing ad information to another entity or party through the use of URLs (see Klockner paragraphs 0058-0060), when providing contract information over the internet is known (see Lambert paragraphs 0046, 0083, 0114, Figure 6)
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Subramanian et al. (United States Patent Application Publication
Number: US 2007/0214045) teaches providing ads according to trades made in a
marketplace (see abstract)
	b. 	Soloff (United States Patent Application Publication Number: US
2009/0119172) teaches an advertising futures market (see abstract and title)
	c. 	Shepard et al. (United States Patent Application Publication Number:
US 2014/0149230) teaches the buying of online display advertisements (see abstract)
and teaches expected impressions (see paragraph 0043)
	d. 	Subramnaian et al. (United States Patent Application Publication
Number: US 2019/0139170) delivering ads based on contracts between suppliers and
advertisers (see abstract)
	e. 	Frith What Does the Term ‘White Label’ actually mean?  5/23/2016 teaches “the computer services industry, where a service or website generic to a particular industry is the front or face of the company.  A good example would be a payment system”
	f. 	White Labeling Android Apps: Getting Started Internet Archive Way Back Machine Capture date of 12/21/2019 “ White labeling is when a company takes a product or service developed by another company and rebrands rebrands it as their own. White labeling in Android simply means taking an existing app and rebranding it or it or customizing it by changing the app’s icon, theme, styles, name, APIs, etc. The way this is usually done is customizing is that the developer, or producer, sells the app to the company wanting to brand it as their own, often at a reduced cost than to custom build the entire app.”
	g.	Moscoe et al. (United States Patent Application Publication Number: US 2014/0074568) paragraph 0187 “In one example, the UR portal is implemented as a website that connects to the URR system. In this implementation, the consumer accesses the interface through a regular web browser. The website, although provided by the UR platform provider, may be branded to appear as though it is provided by another entity. This is known as a “white-label service”. For example, the website may be branded to appear as though it is provided by the issuer of a payment device (e.g. a financial institution), or as though it is provided by a payment processor (e.g. MasterCard or VISA), or as though it is provided by a merchant (e.g. a grocery store or a bookstore).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621